Citation Nr: 1619213	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent disabling for coronary artery disease with stable angina, sick sinus syndrome, and pacemaker.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran's hearing request was properly withdrawn in March 2016. See 38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

1.  Throughout the entire period on appeal, the Veteran's coronary artery disease was manifested by infrequent and moderate episodes of dizziness, angina, dyspnea, and fatigue, but not by cardiac hypertrophy or dilation, left ventricular dysfunction with an ejection fraction of 50 percent or less, or chronic congestive heart failure. 

2.  It is not shown that the Veteran's service-connected heart disease results in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of 7 METs or less.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for coronary artery disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In two letters dated January 2010, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA and private treatment records, and the Veteran has not indicated that additional records exist. In February 2010 and February 2013, the Veteran also underwent VA heart examinations. The accompanying reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.



Legal Criteria

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran's coronary artery disease has been rated under Diagnostic Code 7005. This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 metabolic equivalents (METs) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required. 

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

A note to this Diagnostic Code articulates that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2) (2015). 

An additional note provides that, if nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms. 38 C.F.R. § 4.104 (2015).





Analysis

The Veteran was assigned a 10 percent initial disability rating for coronary artery disease with stable angina, sick sinus syndrome, and a pacemaker, effective November 16, 2009. He now contends that a higher initial evaluation is warranted. 

With respect to the Veteran's claim, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Private treatment records dated June 2008 to November 2009 indicate that the Veteran was being treated for a number of cardiovascular conditions. A November 2009 active problem list included the following: hyperlipidemia, atherosclerotic heart disease (ASHD), arrhythmia/sick sinus syndrome, ischemic heart disease, pacemaker, and percutaneous transluminal coronary angioplasty (PTCA)/intracoronary stent. The Veteran reported no significant dyspnea on exertion or chest pain during this time. 

VA treatment records dated December 2009 to December 2011 indicate the Veteran's ongoing treatment for hyperlipidemia and coronary artery disease, and the use of medication to manage his related symptoms. In December 2010, the Veteran reported occasional episodes of dizziness when changing positions or bending over, but noted that these symptoms typically resolved within a few minutes. In January 2011, the Veteran reported no dizziness or lightheadedness. The Veteran further reported no chest pain, edema, claudication pain, palpitations, orthopnea, breathing difficulties, falls, syncopal events, weakness, or fatigue during this time. 

The Veteran underwent VA ischemic heart disease examination in February 2010. At that time, the Veteran was diagnosed with coronary artery disease status post pacemaker and status post stent placement. The Veteran reported varying, but generally moderate, degrees of angina, dyspnea, fatigue, and dizziness, and indicated the ongoing use of Aspirin and Plavix to manage his symptoms. No evidence of congestive heart failure was reported, and the Veteran achieved 9.03 METs during stress testing. An electrocardiogram yielded normal results. 

The Veteran underwent VA genitourinary examination in February 2011. At that time, the VA examiner indicated that the Veteran's diagnosed erectile dysfunction caused cardiovascular symptoms, including fatigue and dyspnea upon moderate exertion.  

VA treatment records dated January 2012 to August 2012 indicate the Veteran's ongoing treatment for hyperlipidemia and coronary artery disease, and the use of medication to manage his related symptoms. In January 2012, the Veteran experienced exertional angina indicative of unstable angina. At that time, an electrocardiogram revealed a normal impression, with normal perfusion, wall motion, and ejection fraction. In March 2012, the Veteran's angina had improved through the use of daily medication. The Veteran reported no edema, claudication pain, dizziness, lightheadedness, palpitations, orthopnea, breathing difficulties, falls, syncopal events, weakness, or fatigue during this time. Left ventricular testing was normal. 

The Veteran underwent VA heart examination in February 2013. At that time, the Veteran was diagnosed with coronary artery disease status post stents, and reported the ongoing use of medication to manage his symptoms. Upon interview, the Veteran reported to the VA examiner that he experienced angina beginning at activities consistent with 5 to 7 METs, but the examiner noted that the METs level was not possible to accurately determine, as exercise testing was contraindicated and the Veteran's limitation in METs level was due to multiple factors. An echocardiogram yielded normal results, with left ventricular ejection fraction of 65 percent. The Veteran reported no dyspnea, fatigue, dizziness, or syncope, and there was no evidence of congestive heart failure, cardiac hypertrophy, or dilation. The VA examiner additionally noted that the Veteran experienced supraventricular arrhythmia, but that the condition was properly treated by his pacemaker and was neither severe nor significant. 

An April 2015 VA active problem list included hyperlipidemia, coronary artery disease, and ventricular bigeminy.

Upon review of the available evidence, the Board finds that an initial disability rating in excess of 10 percent for coronary artery disease is not warranted at this time. Throughout the entire period on appeal, the full scope of the Veteran's reported symptoms, including the continuous use of medication and infrequent but moderate dyspnea, fatigue, angina, dizziness, and syncope, are contemplated by the criteria for a 10 percent disability rating. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). Such symptoms were competently determined to be the result of a workload of greater than 7 METs but not greater than 10 by the February 2010 VA examiner. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). The examiner in 2013 was unable to make an estimate of the METs.  Further, the record clearly establishes that the Veteran has not experienced those symptoms justifying a higher disability rating, such as cardiac hypertrophy or dilation, left ventricular dysfunction with an ejection fraction of less than 50 percent, or chronic congestive heart failure.  Based on the foregoing, the Board finds that the record does not support an initial rating in excess of 10 percent for coronary artery disease. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Id. at 115. If such an exceptional or unusual disability picture exists, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran's symptoms, including occasional and moderate dyspnea, fatigue, angina, dizziness, and syncope, have been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology. Further, the Board observes that a higher schedular rating is available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

The Board notes that a veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson  v. McDonald, 762 F.3d 1362 (2014). However, after applying the benefit of the doubt to this case, the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. See Mittleider v. West, 11 Vet. App. 181 (1998). Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). As a result, the Board has jurisdiction to consider a veteran's possible entitlement to TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). During the pendency of the appeal, the Veteran did not assert that he was totally unemployable as the result of his service-connected disability. Although the February 2013 VA examiner determined that the Veteran's heart disability impacted his ability to work, the Veteran was only limited in his ability to perform jobs with strenuous or greater levels of activity. There was no indication that the Veteran was prevented from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience due to his service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for coronary artery disease is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


